DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20180205192 A1) (utilizing the 1/16/2017 filing date) and further in view of Uchida et al. (US 20060234521 A1).
Regarding claim 1, Rhein discloses a battery pack (Fig. 1; 100) [0019], comprising: a plurality of battery cells (Fig. 2; 102); a battery management system (Fig. 1; 104) configured to acquire state information of the plurality of battery cells and control charge-discharge operations of the plurality of battery cells [0020]; a wiring board (Fig. 2; 118) through which the state information of the plurality of battery cells is transmitted to the battery management system ([0020], [0025]), the wiring board including a plurality of conductive lines (Fig. 5; 140) for transmitting different electrical signals ([0020], [0025], [0033]); and a connector (Fig. 7; 114) including a plurality of connector terminals that correspond to and are coupled to the plurality of conductive lines [0031] and a connector housing [0041] accommodating the plurality of connector terminals (Fig. 7) [0041], the connector being coupled to a mating connector of the battery management system (Fig. 1).
Rhein does not disclose wherein a first connector terminal from among the plurality of connector terminals includes: a bottom plate accommodating a first conductive line from among the plurality of conductive lines, the bottom plate including a first embossment in an upper surface thereof, the first embossment protruding upward toward a bottom side of the first conductive line; and a barrel protruding upward from the bottom plate, extending to cover a first lateral side and a top side of the first conductive line, and compressed onto the first conductive line, the barrel including a second embossment that protrudes downward toward the top side of the first conductive line.
Uchida teaches a connector [0001] including a plurality of connector terminals (Fig. 1; 3, 12A)  that correspond to and are coupled to the plurality of conductive lines (Fig. 1) and a connector housing (Fig. 1; 10, 11, 11A, 12) accommodating the plurality of connector terminals (Fig. 1), wherein a first connector terminal (Fig. 1; 3, 12A) from among the plurality of connector terminals (Fig. 1) includes: a bottom plate (Fig. 1; 12A, 32, 34) accommodating a first conductive line from among the plurality of conductive lines (Fig. 1), the bottom plate including a first embossment (see Fig. 1, partially shown and annotated below) in an upper surface thereof (see Fig. 1, partially shown and annotated below), the first embossment protruding upward toward a bottom side of the first conductive line (see Fig. 1, partially shown and annotated below); and a barrel (see Fig. 1, partially shown and annotated below) protruding upward from the bottom plate (see Fig. 1, partially shown and annotated below), extending to cover a first lateral side and a top side of the first conductive line (see Fig. 1, partially shown and annotated below), and compressed onto the first conductive line (see Fig. 1, partially shown and annotated below), the barrel including a second embossment (see Fig. 1, partially shown and annotated below) that protrudes downward toward the top side of the first conductive line (see Fig. 1, partially shown and annotated below).

    PNG
    media_image1.png
    221
    262
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the connector of Uchida for the connector of Rhein because it is a known connector structure suitable for the intended purpose of connecting a plurality of conductive lines and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the first and second embossments respectively make electrical contact with the lower and upper surfaces of the first conductive line (Rhein; Fig. 5; 185, 186, 187, 189) (Rhein; [0036]-[0038]) (Uchida; [0013]-[0014], each first contact member 3, which includes first and second embossments, is electroconductive, so as to make electrical contact with the electro-conductive portion 2A).
Regarding claim 3, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the first and second embossments are respectively embossed on the bottom plate and the barrel to have an embossed shape on a side (Uchida; see Fig. 1, partially shown and annotated above; part of crease facing towards plural electro-conductive portions 21) and a depressed shape on an opposite side (Uchida; see Fig. 1, partially shown and annotated above; part of crease facing away from plural electro-conductive portions 21).
Regarding claim 4, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the second embossment is formed at an inner position of the barrel, the inner position of the barrel being spaced from a leading edge of the barrel (Uchida; see Fig. 1, partially shown and annotated above).
Regarding claim 5, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein a cut surface is formed on the leading edge of the barrel (Uchida; see Fig. 1, partially shown and annotated above).
Regarding claim 6, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein a plating film may be formed on surfaces of the first and second embossments (Uchida; [0013]-[0014], each first contact member 3, which includes first and second embossments, may be subjected to nickel plating, chrome plating, or gold flash plating) to reduce the contact resistance (Uchida; [0013]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form plating film on surfaces of the first and second embossments of modified Rhein as taught in Uchida to reduce the contact resistance and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plating film is formed on a base metal of the first connector terminal (Uchida; [0013]-[0014], each first contact member 3, which includes first and second embossments, is formed of either a copper alloy or a steel plate).
Regarding claim 9, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the wiring board further includes an insulating base board (Rhein; Fig. 5; 160, 180) formed between the plurality of conductive lines to physically couple the plurality of conductive lines to each other and insulate the plurality of conductive lines (Rhein; [0032], [0036]).
Regarding claim 10, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plurality of conductive lines includes a plurality of first end portions (Rhein; Fig. 5; 158) respectively coupled to the plurality of connector terminals (Rhein; [0036]-[0038]), and upper and lower surfaces of the first end portions in a thickness direction of the base board are exposed from the base board (Rhein; Fig. 5; 185, 186, 187, 189).
Regarding claim 11, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein: the base board has a through-hole penetrating therethrough (Rhein; Fig. 5; 187), and the barrel (Uchida; see Fig. 1, partially shown and annotated above) extends through the through-hole (Rhein; Fig. 5) (Uchida; Fig. 1), and the base board defines an entire perimeter of the though-hole such that a portion of the barrel within the through-hole is insulated from the first conductive line by the base board (Rhein; Fig. 5; the insulating sleeve 180 in between the terminating portion and punch-out portion 187) (Rhein; [0037]). 
Regarding claim 12, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein: through-holes (Rhein; Fig. 5; 185, 186, 187, 189) are formed in the base board to receive a plurality of barrels (Uchida; see Fig. 1, partially shown and annotated above) therethrough (Rhein; Fig. 5) (Uchida; Fig. 1), and the through-holes are formed through both sides of the base board adjacent to the plurality of conductive lines (Rhein; see Fig. 5, partially shown and annotated below), the through-holes being alternatively arranged on left and right sides of the plurality of conductive lines at staggered positions along a length of the plurality of conductive lines (Rhein; see Fig. 5, partially shown and annotated below).

    PNG
    media_image2.png
    441
    655
    media_image2.png
    Greyscale

Regarding claim 13, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plurality of barrels (Uchida; see Fig. 1, partially shown and annotated above) are fitted into the through-holes (Rhein; see Fig. 5, partially shown and annotated above) and are compressed into the plurality of conductive lines from the staggered positions which are arranged on the left and right sides of the plurality of conductive lines along the length of the plurality of conductive lines (Rhein; see Fig. 5, partially shown and annotated above).
Regarding claim 14, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plurality of barrels (Uchida; see Fig. 1, partially shown and annotated above) are compressed onto upper surfaces of the plurality of conductive lines (Uchida; Fig. 1) (Rhein; Fig. 5; 185, 186, 187, 189) (Rhein; [0036]-[0038]), and lower surfaces of the plurality of conductive lines (Rhein; Fig. 5; 185, 186, 187, 189) (Rhein; [0036]-[0038]) (Uchida; Fig. 1) biased by the plurality of barrels are compressed onto bottom plates (Uchida; Fig. 1; 12A, 32, 34) of the plurality of connector terminals (Rhein; see Fig. 5, partially shown and annotated above) (Uchida; see Fig. 1, partially shown and annotated above).
Regarding claim 15, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the first connector terminal includes a receiving portion (Rhein; [0025], [0031]) (Uchida; Fig. 1; 12a, 32, 34)  (Uchida; see Fig. 1, partially shown and annotated above) formed on an end thereof and coupled to the first conductive line while receiving the first conductive line (Rhein; [0025], [0031]) (Uchida; [0083]-[0084]) and a coupling portion (Rhein; Figs. 7-8; face of plurality of connector terminals shown on front 146 of connector 116) formed on another end, opposite the receiving portion, and having a complementary shape matching the mating connector of the battery management system (Rhein; [0041]).  
Regarding claim 16, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the receiving portion includes the bottom plate and the barrel (Uchida; Fig. 1; 12a, 32, 34) (Uchida; see Fig. 1, partially shown and annotated above).
Regarding claim 17, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plurality of conductive lines include: first end portions formed on respective ends thereof (Rhein; Fig. 7), the first end portions being physically coupled to corresponding ones of the plurality of connector terminals and configured to output the state information of the plurality of battery cells to the battery management system (Rhein; Fig. 7) (Rhein; [0020], [0025], [0033]); and second end portions formed on other ends thereof, which are opposite the first end portions (Rhein; [0024]-[0025]), the second end portions being configured to receive the state information of the plurality of battery cells (Rhein; [0024]-[0025]).
Regarding claim 18, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the first end portions of the plurality of conductive lines are collected in a dense form by the connector (Rhein; Fig. 7) and are connected to the battery management system (Rhein; Figs. 1, 7), and the second end portions of the plurality of conductive lines are distributed to different positions toward different battery cells (Rhein; [0024]-[0025]).
Regarding claim 19, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the second end portions of the plurality of conductive lines are electrically connected to bus bars which electrically connect different battery cells (Rhein; [0024]-[0025]).
Regarding claim 21, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the state information transmitted through the plurality of conductive lines includes voltage information and temperature information of the plurality of battery cells (Rhein; [0020]-[0021]).
Regarding claim 22, modified Rhein discloses all the limitations of the battery pack above and further discloses wherein the plurality of connector terminals are coupled to the plurality of conductive lines in a one-to-one manner (Rhein; claim 1) (Uchida; see Fig. 1, partially shown and annotated above) (Uchida; [0089]), and assembly positions of the plurality of connector terminals are aligned by the connector housing (Rhein; Figs. 7-8; face of plurality of connector terminals shown on front 146 of connector 116) (Uchida; Fig. 1; connecting terminals 12A correspond with connecting terminals 11A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rhein (US 20180205192 A1) (utilizing the 1/16/2017 filing date) and Uchida et al. (US 20060234521 A1) as applied to claim 7 above, and further in view of Seidler (US 4597625 A).
Regarding claim 8, modified Rhein discloses all the limitations of the battery pack above and further teaches wherein a leading edge of the barrel (Uchida; see Fig. 1, partially shown and annotated above) does not make electrical contact with the first conductive line (Uchida; see Fig. 1, partially shown and annotated above).
Modified Rhein does not disclose wherein the base metal is exposed at a leading edge of the barrel without being covered with the plating film.
Seidler teaches a connector (C1:L4-6), wherein the connector includes a plurality of connector terminals (Fig. 6; 30, 32), and wherein a first connector terminal from among the plurality of connector terminals includes a barrel (Figs. 2, 6; 36). Seidler further teaches that in order to reduce costs, to only cover the parts of the barrel with plating film that require enhanced electrical contact (C5:L39-54).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to selectively cover the barrel of modified Rhein with plating film as taught by Seidler so as to expose base metal at a leading edge of the barrel as claimed in order to reduce costs and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Rhein in view of Uchida does not teach or disclose the battery pack of claim 1 because Rhein in view of Uchida fails to teach or disclose a barrel extending to cover a first lateral side and top side of the first conductive line.
The Examiner respectfully disagrees.  It appears the Applicant is narrowly defining “lateral side” and “top side”.  Using the broadest reasonable interpretation, Rhein in view of Uchida disclose a barrel extending to cover a first lateral side and top side of the first conductive line (Uchida; see Fig. 1, partially shown and annotated below, also utilized in the rejection of claim 1 above).

    PNG
    media_image1.png
    221
    262
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724         

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759